Title: To James Madison from William S. Dallam, 1 May 1811
From: Dallam, William S.
To: Madison, James


Kentuckey May 1h. 1811.
William S. Dallam altho an humble Citizen of Kentuckey One of the constituent members of the Great American Republic offers the incense of his most grateful Respects to President Madison for the appointment of Gove[r]nor Monroe as Secretary of State.
Will S. Dallam knew Gove[r]nor Monroe in Europe. His friendly attention and parental counsel to all Americans there, has created in him an attachment that will be measured by life and has occasioned him to observe with much interest his political life subsequently and altho he does not consider him possessing that comprehensive research in Political Philosophycal Theories with a Jefferson and a Hamilton yet he ranges him as a Practical and patriotic Statesman with a Washington. The Nobleness of feeling evidenced by President Madison in this appointment dignifies even the elevated situation in which his affectionate Countrymen have placed him, to select a Character held forth by Party as a Competitor at a moment supposed to be propitious to our Foreign Relations to participate in the fortunate event, announces unequivocally, “My Country is First.”
Wm. Duane a Foreigner has censured publicly the appointment this has induced Will S. Dallam a native American to venture to express privately his approbation of it—no other subject that could have occupied the world could have forced William S. Dallam into the presence of the president of the United States. He loves Mr. Monroe because he is Good, Great, Affable and Kind.
Will S. Dallam has hitherto been content to paddle his Canoe and speak other Canoes, for the first time he has put out to sea and ventured to hail a Ship and altho it is not the polished hail of an experienced Mariner, as it will be the last, he hopes it will be passed over without remark. Will S Dallam wishes President Madison a pleasant and successfull Voyage and that the perpetual Cry of the Watch may be, “Alls well.”
